PER CURIAM.
Ronald E. Kay petitions for readmission to active membership in The Florida Bar after having resigned in 1985 pending disciplinary proceedings involving his convictions on two felony counts,* We have jurisdiction. Art. V, § 15, Fla. Const. The present proceeding is before the Court on the report of a referee, who found that Kay had demonstrated his rehabilitation and recommended that this Court grant readmission. The Florida Bar seeks review of the referee’s findings of fact, arguing that the record establishes that the petitioner has significant psychological problems and that his readmission would be a danger to the public. We agree and find that readmission should not be granted.
The referee recognized that Kay has substantial psychological problems and recommended that Kay
obtain psychological or psychiatric counseling. Said counseling shall be on a minimum of a one (1) hour per week basis for a period of one (1) year and thereafter until motion is made to the Supreme Court of Florida for release from counseling and an Order of Determination entered by the Supreme Court of Florida.
This record reflects that Kay’s present psychological difficulties existed previously and contributed to the past criminal misconduct for which he resigned. We find that on this record it is in the public’s best interest to deny readmittance at this time. Williams v. Board of Governors, 173 So.2d 686 (Fla.1965).
Accordingly, the recommendation of the referee is disapproved. Judgment for costs in the amount of $5,238.75 is hereby entered against Ronald E. Kay, for which sum let execution issue.
It is so ordered.
SHAW, C.J., OVERTON, McDONALD, BARKETT, GRIMES and KOGAN, JJ., and EHRLICH, Senior Justice, concur.

 The Fla. Bar v. Kay, 464 So.2d 1200 (Fla.1985). Because Kay resigned prior to the adoption of rule 3-7.9(a) of the Rules Regulating The Florida Bar, we permitted him to file for readmission with this Court and appointed a referee to make recommendations. Henceforth, all applications for readmission shall be filed pursuant to rule 3-7.9(a).